Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 11, 2002 (People v Collazo, 292 AD2d 462 [2002]), affirming a judgment of the Supreme Court, Kangs County, rendered October 14, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 *867US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Angiolillo, J.P., Dickerson, Chambers and Lott, JJ., concur.